Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 03/11/2021.
Claims 1-11 and 13-21 have been allowed.
Claims 1, 11, 13 and 15 been amended.
Claim 12 has been cancelled.
Claim 21 has been added.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
Applicant’s arguments, see page 7 of Applicant’s Remarks filed on 03/11/2021,   with respect to the rejection(s) of claims 1-10 being rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive. On page 7 of said Remarks, Applicant states that “…With regard to the §112 rejection, independent claim 1 is amended in a manner which is believed to overcome the rejection. ” After corroborating said amendment, Examiner has determined that said amendment does overcome the 35 U.S.C. 112(b) issue that was brought up in the previous Office Action; and therefore the claim rejection under 35 U.S.C. §112 has been withdrawn.
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 7-8, filed 03/11/2021, with respect to the rejection(s) of claims 11-15 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by U.S. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a plurality of test probes mounted to the probe card, the test probes each having a probe end; and one or more piezoelectric elements mounted to each test probe, the one or more piezoelectric elements configured to individually move respective probe ends of the test probes in at least one direction to facilitate alignment of the probe ends in connection with a testing process on a semiconductor wafer.”
Claims 2-10 are also allowed as they further limit allowed claim 1.
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 11,
“…detecting, with the one or more piezoelectric elements, a degree of deflection of the probe end of the test probe from an original position: and selectively actuating the one or more piezoelectric elements to return the probe end toward the original position; wherein the step of selectively actuating is based in part on the detected degree of deflection of the probe end by the one or more piezoelectric elements; and wherein the steps are performed by at least one processor device coupled to a memory.”
Claims 13-15 and 21 are also allowed as they further limit allowed claim 11.
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…a plurality of test probes mounted to the probe card, each test probe having a probe end; one or more piezoelectric elements mounted to each test probe, the one or more piezoelectric elements configured to: generate an output voltage upon individual displacement of the probe end of each test probe from an original position; and return the probe end of each test probe toward the original position upon actuation of the one or more piezoelectric elements; and a processor including logic configured to control actuation of the one or more piezoelectric elements of each test probe to cause return of the probe end of each test probe to the original position.”
Claims 17-20 are also allowed as they further limit allowed claim 16.
The closest prior art references that were found based on an updated search.
Schaeffer et al. US 2005/0206399 - Probe card for testing e.g. microelectronic component, has actuators moving probe from relative orientation corresponding to positions at one temperature to another orientation of positions at another temperature.
Schaeffer et al. US 2004/0036490 - Probe card for microelectronic component e.g. semiconductor wafer, has actuator associated with probe, where actuator selectively positions probe with respect to electrical contact on microelectronic component.
Pietzschmann US 2002/0024354 - Semiconductor test fixture for on wafer tests, has actuators to compensate planarity errors.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 11 and 16; therefore claims 1-11 and 13-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/RAUL J RIOS RUSSO/Examiner, Art Unit 2867